COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00216-CR


Patrick Jerome Moore, Jr.               §    From the 371st District Court

                                        §    of Tarrant County (1464926D)

v.                                      §    December 28, 2017

                                        §    Opinion by Justice Birdwell

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Wade Birdwell         ____________
                                       Justice Wade Birdwell